DETAILED ACTION
This office action is in response to the application filed August 12, 2020. 
Claims 1-20 are pending. 
This application is a continuation of application 15/869,868 and the claims herein are examined as entitled to the earlier filing date. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10.776.096. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims is anticipated by the corresponding claims of the ‘096 patent as aligned below. 
Current Application
Patent 10,776,096

forwarding, at the network server, a second message from the wireless communications device to the device to be updated to start an update process; and forwarding, at the network server, update status information from the device to be updated to the wireless communications device.  
2. The method of claim 1, wherein the connection request from the device to be updated is received after physical interaction at the device to be updated.  

4. The method of claim 1, wherein the identifier is a vehicle identification number.  
5. The method of claim 1, further comprising authenticating the connection request from the wireless communications device with an authentication service.  
6. The method of claim 5, wherein the authenticating is based on a session identifier received in the connection request from the wireless communications device.  
7. The method of claim 1, wherein at least one of the wireless communications device and device to be updated is on a private cellular network.
  
8. A network server configured to act as a switchboard between a wireless communications device and a device to be updated, the network server comprising: a processor; and a communications subsystem, wherein the network server is configured to: receive a connection request from the wireless communications device, the connection request including a unique identifier; receive a connection request from the device to be updated; associate the connection request from the wireless communications device and the connection request from the device to be 

9. The network server of claim 8, wherein the connection request from the device to be updated is received after physical interaction at the device to be updated.  
10. The network server of claim 8, wherein the device to be updated has no update feedback interface.  
11. The network server of claim 8, wherein the identifier is a vehicle identification number.  
12. The network server of claim 8, wherein the network server is further configured to authenticate the connection request from the wireless communications device with an authentication service.  
13. The network server of claim 12, wherein the authentication is based on a session identifier received in the connection request from the wireless communications device.  

 
15. A non-transitory computer readable medium for storing instruction code, which when executed by a processor of a network server configured to act as a switchboard between a wireless communications device and a device to be updated, cause the network server to: receive a connection request from the wireless communications device, the connection request including a unique identifier; receive a connection request from the device to be updated; associate the connection request from the wireless communications device and the connection request from the device to be updated, when the unique identifier matches an identifier for the device to be updated; receive, at the network server, a first message from the device to be updated indicating that update conditions have been met; transmit, from the network server, the first message to the wireless communications device; forward a second message from the wireless communications device to the device to be updated to start an update process; and 25forward update status information from the device to be updated to the wireless communications device.  
16. The computer readable medium of claim 15, wherein the connection request 
17. The computer readable medium of claim 15, wherein the device to be updated has no update feedback interface.  
18. The computer readable medium of claim 15, wherein the identifier is a vehicle identification number.  
19. The computer readable medium of claim 15, wherein the network server is further configured to authenticate the connection request from the wireless communications device with an authentication service.  
20. The computer readable medium of claim 19, wherein the authentication is based on a session identifier received in the connection request from the wireless communications device.



switchboard between a wireless communications device, and a device to be 
updated, the method comprising: receiving, at the ECU, a connection request 
from the wireless communications device, the connection request including a 
unique identifier;  receiving, at the ECU, a connection request from the device 
to be updated;  associating, at the ECU, the connection request from the 
wireless communications device and the connection request from the device to be 
updated, when the unique identifier matches an identifier for the device to be 
updated;  receiving, at the ECU, a first message from the device to be updated 
indicating that update conditions have been met;  transmitting, from the ECU, 
the first message to the wireless communication device;  forwarding, at the 
ECU, a second message from the wireless communications device to the device to 
be updated to start an update process;  and forwarding, at the ECU, update 
status information from the device to be updated to the wireless communications 
device. 
 




    2.  The method of claim 1, wherein the connection request from the device 
to be updated is received after physical interaction at the device to be 
updated. 
 

feedback interface. 
 
    4.  The method of claim 1, wherein the identifier is a vehicle 
identification number. 
 
    5.  The method of claim 1, further comprising authenticating the connection 
request from the wireless communications device with an authentication service. 
 
    6.  The method of claim 5, wherein the authenticating is based on a session 
identifier received in the connection request from the wireless communications 
device. 
 
    7.  The method of claim 1, wherein at least one of the wireless 
communications device and device to be updated is on a private cellular 
network. 
 
  
8.  An Electronic Control Unit (ECU) of a vehicle configured to act as a 
switchboard between a wireless communications device and a device to be 
updated, the ECU comprising: a processor;  and a communications subsystem, 
wherein the ECU is configured to: receive a connection request from the 
wireless communications device, the connection request including a unique 
identifier;  receive a connection request from the device to be updated;  
associate the connection request from the wireless communications device and 
the connection request from the device to be updated, when the unique 

ECU, a first message from the device to be undated indicating that update 
conditions have been met;  transmit, from the ECU, the first message to the 
wireless communications device;  forward a second message from the wireless 
communications device to the device to be updated to start an update process;  
and forward update status information from the device to be updated to the 
wireless communications device. 
 
 




9.  The ECU of claim 8, wherein the connection request from the device to 
be updated is received after physical interaction at the device to be updated. 
 
    10.  The ECU of claim 8, wherein the device to be updated has no update 
feedback interface. 
 
    11.  The ECU of claim 8, wherein the identifier is a vehicle identification 
number. 
 
    12.  The ECU of claim 8, wherein the ECU is further configured to 
authenticate the connection request from the wireless communications device 
with an authentication service. 
 
    13.  The ECU of claim 12, wherein the authentication is based on a session 
identifier received in the connection request from the wireless communications 
device. 
 

communications device and device to be updated is on a private cellular 
network. 
 

    15.  A non-transitory computer readable medium for storing instruction 
code, which when executed by a processor an Electronic Control Unit (ECU) of a 
vehicle configured to act as a switchboard between a wireless communications 
device and a device to be updated, cause the ECU to: receive a connection 
request from the wireless communications device, the connection request 
including a unique identifier;  receive a connection request from the device to 
be updated;  associate the connection request from the wireless communications 
device and the connection request from the device to be updated, when the 
unique identifier matches an identifier for the device to be updated;  receive, 
at the ECU, a first message from the device to be updated indicating that 
update conditions have been met;  transmit, from the ECU the first message to 
the wireless communications device;  forward a second message from the wireless 
communications device to the device to be updated to start an update process;  
and forward update status information from the device to be updated to the 
wireless communications device. 
 

16.  The computer readable medium of claim 15, wherein the connection 

the device to be updated. 
 
    17.  The computer readable medium of claim 15, wherein the device to be 
updated has no update feedback interface. 
 
    18.  The computer readable medium of claim 15, wherein the identifier is a 
vehicle identification number. 
 
    19.  The computer readable medium of claim 15, wherein the ECU is further 
configured to authenticate the connection request from the wireless 
communications device with an authentication service. 
 
    20.  The computer readable medium of claim 19, wherein the authentication 
is based on a session identifier received in the connection request from the 
wireless communications device. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-6, 8-13,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Choi” (US PG Publication 2016/0147525) in view of “Moeller” (US PG Pub 2016/0371077) and “Conrad” (US 2016/0036814) and further in view of “Periera Cabral” (US PG Publication 2018/0052681). 

Regarding Claim 1, Choi teaches: 
1. A method at a network server acting as a switchboard between an wireless communication device and a device to be updated, the method comprising: receiving, at the network server, a connection request from the wireless communication device, (Choi S330, e.g. ¶54, requesting connection between the telematics server and terminal (e.g. 340) to initial download and install of update)
forwarding, at the network server, a second message from the wireless communication device to the device to be updated to start an update process; (Choi S340, Fig. 4, e.g. ¶54) sending update start message to terlematics terminal in vehicle)
and forwarding, at the network server, update status information from the device to be updated to the wireless communication device.(S370, Fig. 4, ¶56, updating the installation info in the mobile device from the server). 

Choi does not teach, but Moeller teaches:
receiving, at the network server, a connection request from the device to be updated; (Connection from TCU/ECUs to Download Manager 113, Fig. 1, e.g. 1531, Fig. 15, ¶165; request connecting to server e.g. ¶¶200-202; sending status update messages from TCU/Ecus to download manager e.g. ¶30)
associating, at the network server, the connection request from the wireless communication device and the connection request from the device to be updated; (Download manager 113 sends status messages to arbitration server which associates the status of the ECUs from those messages with the updates requested by the client (e.g. 101, Fig. 1)
receiving, at the network server, a first message from the device to be updated indicating that update conditions have been met; (sending status update messages from TCU/Ecus to download manager e.g. ¶30; further sending the statuses to the arbitration server ¶59, status further forward to 101, fig. via the display, eg. ¶¶130-132)
transmitting, from the network server, the first message to the wireless communications device; 
 (sending status update messages from TCU/Ecus to download manager e.g. ¶30; further sending the statuses to the arbitration server ¶59, status further forward to 101, fig. via the display, eg. ¶¶130-132)

In addition, it would have been obvious to one of ordinary skill to combine the teachings in Choi and Moeller prior to the filing date as each is directed to updating of vehicle firmware and Moeller recognized “it is desirable to provide methods and apparatus that permit remote updating of vehicle software such that dealer costs for software installation are significantly reduced or eliminated altogether.” (¶8). 

 the connection request including an identifier for the device to be updated;(See device 102 to Server 104, Fig. 1, sending code to server in connection request 204, Fig. 2, ¶47). 
In addition, it would have been obvious to one of ordinary skill to combine the teachings in Choi and Conrad prior to the filing date as each is directed to updating of firmware in embedded systems including vehicles use a mobile device, and Conrad recognized that “the communications that are used to interface with such [systems] are often not overly secure, which increases the risk that an unauthorized user may gain control…” (¶2). 
Choi et al further do not teach, but Pereira Cabral teaches:
…A unique identifier (See SUID unique identifier of software updates to be applied to devices, included in update request See ¶¶157-159, to identify updates at 980, Fig. 9 to the distribution server 970 fig. 9; SUIDs are further used in network node requests to update the SDS 970 on the current software and/or request updates using SUID See further ¶159-162)
Associating…when the unique identifier matches an identifier for the device to he updated; (See SUID unique identifier of software updates to be applied to devices, included in update request See ¶¶157-159, to identify updates at 980, Fig. 9 to the distribution server 970 fig. 9; SUIDs are further used in network node requests to update the SDS 970 on the current software and/or request updates using SUID See further ¶159-162)

In addition, it would have been obvious to one of ordinary skill in the art prior to the filing date to combine the teachings of Choi et al with those of Pereira Cabral as each is directed to managing software updates and Pereira Cabral’s system using unique identifiers enables the system “to identify available software updates available for application to/updating of a network node, and to identify specific software updates/installed software when it is determined to be "good" or "bad" based upon software update status as determined by the nodes of the network.” (¶157). 




2. The method of claim 1, wherein the connection request from the device to be updated is received after physical interaction at the device to be updated.  (See e.g. Moeller ¶113 ECU connecting for update after ignition on event in the car). 

3. The method of claim 1, wherein the device to be updated has no update feedback interface.  (See e.g. Conrad Figs. 1B and 4, showing devices to be updated without feedback mechanisms). 

(See Moeller ¶122 See VIN). 
5. The method of claim 1, further comprising authenticating the connection request from the wireless communication device with an authentication service.  (See e.g. Conrad ¶3, authenticating mobile device with server using lock device identifier). 

6. The method of claim 5, wherein the authenticating is based on a session identifier received in the connection request from the wireless communication device.  (See session identifier ¶62 of Conrad)

Claims 8-13 and 15-20 are rejected on the same basis as claims 1-6 above. 



Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Choi” (US PG Publication 2016/0147525) in view of “Moeller” (US PG Pub 2016/0371077) and further in view of “Conrad” (US 2016/0036814) and “Periera Cabral” (US PG Publication 2018/0052681).as applied above and further in view of “Fields” (US Patent 9,946,531). 

Regarding Claim 7, Choi et al teach the limitations of claim 1 above, but do not further teach those of claim 7. Fields, however, teaches: 
(Col. 10, Ln 38 to 49 “In some embodiments, the front-end components 102 may communicate with the back-end components 104 via the network 130.  The network 130 may be a proprietary network, a secure public internet, a virtual private network or some other type of network, such as dedicated access lines, plain ordinary telephone lines, satellite links, cellular data networks, combinations of these.  Where the network 130 comprises the Internet, data communications may take place over the network 130 via an Internet communication protocol.

In addition, it would have been obvious to one of ordinary skill to combine the teachings in Choi et al and Fields as each is directed to managing the software/firmware versions in vehicle embedded systems and Fields recognized that “Autonomous or semi-autonomous vehicles augment vehicle operators' information or replace vehicle operators' control commands to operate the vehicle in whole or part with computer systems based upon information from sensors within the vehicle.” (Col. 1, Ln55 to 65). 

Claim 14 is rejected on the same basis as claim 7 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 form includes additional prior art relevant to the disclosed subject matter in the application including software distribution and updating methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
11/5/2021